



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bennett, 2015 ONCA 556

DATE: 20150727

DOCKET: C59959

Doherty, Gillese and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vincent Bennett

Appellant



Ian Carter, for the appellant

John Neander, for the respondent

Heard:  July 22, 2015

On appeal from the conviction entered by Justice J.M.
Johnston of the Superior Court of Justice, dated October 30, 2014.



APPEAL BOOK ENDORSEMENT

[1]

The appellant accepts, properly in our view, that there was a reasonable
basis in the evidence for a finding of guilt on the charge.

[2]

He argues that the trial judge misapprehended the evidence in holding
that the appellant failed to negotiate the start of the curve to the point of
impact.  He submits that, at its highest, the evidence supports a failure to
negotiate the curve at some point while the vehicle was in the curve.

[3]

Counsel submits that the difference between the two is crucial to a
finding of guilt on the dangerous driving charge.  In our view, it was open to
the trial judge to interpret the relevant data and the expert evidence as he
did:  see Reasons for Judgment, p. 39, l. 10 to p. 40, l. 18.

[4]

The trial judge did consider the evidence of the people in the car
behind the appellant.  He did not misapprehend it, but rejected it as
unreliable in the circumstances.  He gave detailed reasons for doing so.  Those
reasons accurately reflect the evidence:  see in particular the trial judges
comments at p. 52, l. 20 to p. 53, l. 11 (Re. Ms. MacDonald), p. 76, l. 26 to p.
78, l. 10 (Re. Mr. Trickey).

[5]

The appeal is dismissed.


